Title: From George Washington to Joseph Reed, 24 June 1781
From: Washington, George
To: Reed, Joseph


                        
                            Dear Sir
                            Head Quarters New Windsor 24th June 1781.
                        
                        In the course of our expected operations we shall stand in need of a species of troops, which are not at
                            present to be procured either in this Army or in any of the States to the Northward of Pennsylvania—They are expert Rifle
                            Men. The use of these Men will be to fire into the embrasures and to drive the enemy from their parapets when our
                            approaches are carried very near to their Works. Without this can be done, our loss will be immense when we shall come
                            within Musquet Shot—General Lincoln informs me that the enemy made use of this mode at the Seige of Charlestown, and that
                            his Batteries were in a manner silenced, untill he opposed the same kind of troops and made it as dangerous for the enemy
                            to shew their Men as it had been before for him to expose his—The number which we shall want will be about three
                            hundred, and I shall be exceedingly obliged to your Excellency if you will endeavour to procure so many from the Frontier
                            of Pennsylvania. Had the Quota of Militia from your State have come to this Army, I should have endeavoured to have
                            selected the required number from among them—But that not being the case—I think it but reasonable that the expence of
                            raising the Rifle Men should be Continental. I have written to this effect to Congress and have requested the president to
                            signify their approbation to your Excellency if they think proper to acceede to it—I would wish the Corps to be formed
                            into six Companies of 50 each under the command of a Captain and two subs—the whole to be commanded by a Major—The term
                            of service to the 1st day of January next—The choice of the officers I shall leave to Your Excellency. If Major Parr
                            formerly of the 7th Penna Regt would engage in such a service a better Officer could not be found for the purpose. The
                            Bounty cannot now be determined, and therefore it will be with you to procure them on as low terms as possible—But that
                            the business may not be retarded for want of proper encouragement, I would wish you to make yourself acquainted with the
                            Sum which will most probably engage them and offer that, whatever it may be—One of the terms should be that they are to
                            find their own Rifles as we have none in Store—I shall be glad to hear as soon as possible what probability there will
                            be of succeeding in this undertaking—The greater part of the Men, must be with the Army by the 1st of Augt or their
                            services will be useless afterwards. I have the Honor to be with great Esteem Yr Excellency’s Most obt Servt.

                    